Cask

0 ON Dn BW NY FR

DO NO NH NH NH WN NN WN NN YH KF RP KF KF FP Fe RF KS
Oo NO OW BW NO KF CO ODO FHeN DA FP WY KF OO

 

 

8:19-cr-00061-JVS Document 321 Filed 10/03/20 Pagel1of2 Page ID #:5205

H. Dean Steward (SBN 85317)
107 Avenida Miramar, Ste. C
San Clemente, California 92672
Telephone: 949-481-4900
Facsimile: 949-496-6753

Attorney for Defendant,
MICHAEL JOHN AVENATTI

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,

vs.

MICHAEL JOHN AVENATTI,

 

 

CASE NO.: SA-CR-19-61-JVS

NOTICE OF WITHDRAWAL OF
MOTION FOR DISCLOSURE OF
GRAND JURY MATERIALS
(Docket Number 276)

Defendant, by and through his counsel, hereby withdraws his previously filed

Motion for Disclosure of Grand Jury Materials (Docket Number 276).

Accordingly, the Court need not review the motion, the opposition (Docket

Number 302), or the in-camera submission filed by the government in connection

with the opposition as the matter is moot.

Dated: October 3, 2020

/s./ H. Dean Steward
H. Dean Steward

 

Counsel for Defendant

MICHAEL JOHN AVENATTI

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

21

28

 

 

Case 8:19-cr-00061-JVS Document 321 Filed 10/03/20 Page 2of2 Page ID #:5206

CERTIFICATE OF SERVICE
I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I

am not a party to the above-entitled action. I have caused, on 10-3-20, service of the:

DEFENDANT’S WITHDRAWAL OF MOTION FOR DISCLOSURE OF GRAND
JURY MATERIAL

on the following party, using the Court’s ECF system:
AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
I declare under penalty of perjury that the foregoing is true and correct.

Executed on 10-3-20

/s/ H. Dean Steward
H. Dean Steward

 
